FI[.ED

UNITED srATEs DISTRICT coURT SEP 2 6 2013
FOR THE DISTRICT OF COLUMBIA C|Brk, U.S. Dlstrlct & Bankruptcy
courts for the Dlstrlct of Co|umbia

Anthony Leroy Davis, )
)

Plaintiff, )

)

v. ) Civil Action No. 

)

District of Columbia el al., )
)

Defendants. )

)

MEMORANDUM OPINION
This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed in forma pauperis The Court will grant the in forma pauperis
application and dismiss the case because the complaint fails to meet the minimal pleading
requirements of Rule S(a) of the Federal Rules of Civil Procedure.
Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule S(a) of the Federal Rules of Civil Procedure requires
complaints to contain "(1) a short and plain statement of the grounds for the court's jurisdiction
[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."
Fed. R. Civ. P. S(a); see Ashcroft v. lqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355
F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair
notice of the claim being asserted so that they can prepare a responsive answer and an adequate
defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 493 (D.D.c. 1977).

Plaintiff is a Kansas state prisoner incarcerated in Lansing, Kansas. He purports to sue
the District of Columbia, the Intemal Revenue Service, President Barack Obama in his
individual and official capacity, and "Central Banking Class." Compl. Caption. Invoking 42
U.S.C. § 1983, plaintiff alleges in a perplexing statement that the defendants "were deliberately
indifferent to the substantial ‘maritime contract’ being withheld and under a ‘duty’ to disclose
that evidence favorable to plaintiff[] . . . and hence violated her [sic] rights under the First
Amendment . . . and the due process provisions of the Fourteenth Amendment." Compl. at 4. In
addition, plaintiff purports to bring claims of negligence and malice, but the supporting
statements are even more mystifying than those supporting the § 1983 claim. See id. at 3. Since
the complaint provides no notice of a cognizable claim, it fails to comply with Rule 8(a) and,
thus, will be dismissed. A separate Order accompanies this Memorandum Opinion.

/Z//»%,%e/W

Ur’iited Sfates District Judge
Date: September , 2013